                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


JAMES M. RAPER and
CARRIE D. RAPER                                                                       PLAINTIFFS


v.                                    Case No. 1:18-cv-01073


BRYAN MARTIN, et al.                                                               DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed January 25, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 8. Judge Bryant notes that Plaintiffs were ordered to pay the requisite filing fee by January

23, 2019, but have failed to do so. Accordingly, Judge Bryant recommends that this case be

dismissed without prejudice for failure to pay the filing fee. The parties have not filed objections

to the Report and Recommendation and the time to object has passed. See 28 U.S.C. § 636(b)(1).

Upon review, the Court adopts Judge Bryant’s Report and Recommendation in toto. Accordingly,

this matter is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 11th day of February, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
